Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-31, 34-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 20140375683).
             Regarding claim 21, Salter et al., according to Figs. 1-10, discloses a device (see Figs. 2-3) to carry out a method comprising: 
            displaying, with a wearable electronic device (WED) worn on a head of a person (see device 104 worn on a head of a person), a virtual image in a field of view (FOV) of the person (see field of view 102 having virtual image as shown in Figs. 4-7); 
            playing, with speakers (speakers 328 in Fig. 3), binaural sound that originates to the person at the virtual image (see paragraph 0052, 0053 or claims 9-11 which discloses sound that originates to the person at the virtual image displayed by the augmented reality display device (104)  is outputted by the speaker), 
             displaying, with the WED and at a periphery of the FOV, a virtual indication that shows a direction where the virtual image exists when the virtual image moves outside the FOV (see Fig. 4 as example which discloses a virtual indication ( 406, 408, 410, 412, 414 at time T1 or  406, 408, 410, 414, 418 at time T2) that is displayed at the  periphery of the FOV and shows a direction where the virtual image exists when the virtual image moves outside the FOV, paragraph 0024-0025); 
            displaying virtual image (see virtual objects 402 or 404 as shown in Fig. 4);
            displaying, at the  periphery of the FOV and while the virtual image is outside the FOV, the virtual indication with a small size (see small virtual indication/makers (406, 408, 410, 412, 414 at time T1 or  406, 408, 410, 414, 418 at time T2) is displayed at the  periphery of the FOV while the virtual image is outside the FOV as shown in Fig. 4);
            removing the virtual indication from being displayed in response to the virtual image moving back inside the FOV (see Fig. 4 which show virtual indication  412 at time T1 is removed when the virtual image 416 is moved back inside the FOV as shown at time T2, see paragraph 0026).
            However, Salter et al. does not displaying  the virtual image (objects) in the form of virtual talking person in the FOV, and the virtual indication as a smaller version of the virtual talking person.  But,  displaying  the virtual image (virtual objects) in the form of the virtual talking person is considered as alternatively displaying one of the characters or variety of the objects in the FOV as disclosed by Salter et al., paragraph 0014, and displaying  a smaller version of the virtual talking person as the virtual indication is considered as alternatively displaying one of the forms/appearances of virtual indications/markers  in the FOV because Salter et al. , according to paragraphs 0025 and 0028, teaches that the markers can be any other suitable appearance or the indicators may take any other suitable form.   Thus, it would have been obvious to one of ordinary in the art at the time the invention was effectively filed to modify the device of Salter et al. by  displaying the virtual image as a virtual talking person and displaying the virtual indication as a smaller version of the virtual talking person at the periphery of the FOV based in the suggestion of Salter et al. in paragraphs 0014, 0025 and 0028; and this modification is not considered as an ordinary matter of the invention to one having ordinary skill in the art at the time the invention was effectively filed, but just an obvious variant based on the teaching of Salter et al.                
             Regarding claim 22, see Fig. 4 which discloses the virtual indication (406, 408, 410, 412, 414 at time T1 or  406, 408, 410, 414, 418 at time T2) is displayed at a location at the periphery of the FOV (see markers  located at  the periphery 103 of the FOV  as shown Fig. 4 at time T1 or at time T2) such that movement of the WED (device 104) toward the virtual indication (marker) moves the FOV in a direction that includes the virtual image (see indication 412 in Fig. 4 at time T1 and corresponding virtual image 416 shown in Fig. 4 at time T2, also see marker 708 in Fig. 7 for corresponding virtual image 704 which is displayed at a location at the periphery of the FOV).
             Regarding claim 23, see Fig. 4 which discloses the virtual indication 406, 408, 410, 414, 418) is displayed at a location at the periphery of the FOV (see markers  406, 408, 410, 414, 418 located at a location at the periphery 103 of the FOV) along an imaginary line that extends from the WED (see perimeter 103 located along an imaginary line that inherently extends from the center point 452) to a location where the virtual image exists outside the FOV, (see paragraph 0030).
            Regarding claim 24, see paragraphs 29, 35 and 51 which further disclose function of reducing a size of the virtual indication (varying size or shape of the markers) when the virtual image moves farther away from the WED while outside the FOV (based on the distance of the virtual object to the use, see claims 4, 6 and 7.  Thus, the  device 104 would be capable of reducing size/shape of virtual indication (marker) when  the virtual image moves farther away from the WED while outside the FOV).
            Regarding claim 25, see Fig. 7 which displays the visual indication (708) as a three-dimensional virtual image (704) that moves (see Fig. 7 which shows the moving of a three-dimensional virtual image (704) at time T2 and that the visual indication (708) is displayed at periphery 103).
             Regarding claim 26,  see Fig. 4 which shows  the visual indication (406, 408, 410, 414 at time T1) is moved along the periphery (103) of the FOV as the WED (device 104) moves to continue to display the direction where the virtual image exists outside the FOV (see 406, 408, 410, 414 at time T1 are moved along the periphery (103) to continue to display the direction as device 104 moves as shown in Fig. 4 at time T2).
             Regarding claim 28,  see paragraphs 0014 and 0053 which discloses  that when  receiving, from the person (user), a verbal command (user’s request) to show a location of the virtual image (nearby restaurant or coffee shops) that moved outside the FOV; and displaying, in response to receiving the verbal command (user’s request), the visual indication  at the periphery of the FOV (see marker 153 in Fig. 1A) that shows the direction where the virtual image (restaurant) exists outside the FOV.
             Regarding claim 29,  Salter et al., according to Figs. 1-10, discloses wearable electronic device (WED) worn on a head of a wearer (see device 104 worn on a head of a person), the WED (device 104) comprising: 
            a display (see Fig. 2 and  4) that displays a virtual image in a field of view (FOV); and 
            speakers (see speakers 328 in Fig. 3) that play binaural sound that externally localizes at the virtual image (see paragraph 0052, 0053 or claims 9-11 which discloses sound that localizes at the virtual image displayed by the augmented reality display device (104)  is outputted by the speaker), 
            wherein in response to determining the virtual image (see image 402 as example) moved outside the FOV (see Fig. 4 at time T2), the display displays an image (marker 418) at a location at a perimeter of the FOV (see Fig. 4 as example which shows the display to display  the image (marker 418) at time T2 at a location of a perimeter (103) of the FOV) when the virtual image (402) moves outside the FOV), and the location of the image (marker 418) at the perimeter (103) provides the wearer (user) a direction where to look to move the FOV to include the virtual image (see Fig. 4 as other example which show the image (marker  412) at time T1 provides the wearer (user) a direction where to look to move the FOV to include the virtual image 416 as shown in Fig. 4 at time T2).
             However, Salter et al. uses a small marker or small virtual indicator,  but does not use a reduced size of the virtual image that is outside the FOV, as the image displayed at the location at the perimeter.  But, using  a smaller version of the virtual talking person as the image displayed at the location at the perimeter is not considered as an ordinary matter of the invention at the time the invention was effectively filed, but an obvious variant or a matter of design choice because Salter et al., according to paragraphs 0025 and 0028, does teach that the markers can be any other suitable appearance or the virtual indicators may take any other suitable form.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Salter et al. by  replacing the image (small marker or small virtual indicator)  with a smaller version of the virtual talking person in away as using one of the suitable forms of markers or virtual indicators based suggested by Salter et al. in paragraphs 0025 and 0028; and this modification would have been considered as obvious variant to one of ordinary skill in the art at the time the invention was effectively filed.
             Regarding claim 30, see Fig. 4 which shows the location of the image (406, 408, 410, 414, 418) at the perimeter (103) occurs on an imaginary line that extends thru a center of the FOV (see perimeter 103 occurs on an imaginary line that inherently extends from the center point 452) to a location where the virtual image exists (see Fig. 4 and paragraph 0030).
            Regarding claim 31, see Fig. 4 which shows  the display that removes the image at the location at the perimeter (103) in response to the virtual image moving back into the FOV (see Fig. 4 which show virtual indication  412 at time T1 is removed when the virtual image 416 is moved back inside the FOV as shown at time T2, see paragraph 0026).
            Regarding claim 34,  see Fig. 4 which shows  the image (marker) at the location at the perimeter (103) that points in a direction where the virtual image is located (see Fig. 4) and  its shape can be varied or changed based on the location/orientation of the virtual image, see paragraphs 29, 35 and 51.  Thus, the device (104)  would be capable of changing the shape the  image (marker)  as an arrow that points in a direction where the virtual image is located when  the virtual image moves outside the FOV, see paragraphs 29, 35 and 51).
              Regarding claim 35, see Fig. which discloses the display to display the image (410, 412, 414) at a right portion of the perimeter 103) when the virtual image moves outside and to a right of the FOV, and the display to display the image (406, 418) at a left portion of the perimeter (103) when the virtual image moves outside and to a left of the FOV (see Fig. 4).
            Regarding claim 36,  Salter et al., according to Figs. 1-10, discloses wearable electronic device (WED) worn on a head of a wearer (see augmented reality display device 104 worn on a head of a person 106 as shown in Figs. 1 and 2), the WED (device 104) comprising: 
            a display (see Fig. 2 and  4) that displays a virtual image in a field of view (FOV); and 
            speakers (see speakers 328 in Fig. 3) that play 3D sound that externally localizes at the virtual image (see paragraph 0052, 0053 or claims 9-11 which discloses sounds emitted from speaker  are varied based on property, distance or orientation of the virtual object related to the user (see claim 10), and thus,  these sounds must be 3D sounds  since they are outputted by the speakers and varied based on the virtual object), 
            wherein when the virtual image (see image 402 as example) moved outside the FOV (see Fig. 4 at time T2), the display displays a virtual indication (marker 418) at a location at a perimeter of the FOV (see Fig. 4 as example which shows the display to display virtual indication (418) at time T2 at a location of a perimeter (103) of the FOV) when the virtual image (402) moves outside the FOV), and the location of the virtual indication (marker 418) at the perimeter (103) provides the wearer (user) a direction where to look to move the FOV to include the virtual image (see Fig. 4 as other example which show virtual indication  412 at time T1 provides the wearer (user) a direction where to look to move the FOV to include the virtual image 416 as shown in Fig. 4 at time T2).          
              However, Salter et al., according to Fig. 4, discloses the virtual image is an augmented reality (AR) or virtual reality (VR) image of an object with which the person (106) wearing the WED communicates/interacts , but not an image of a person with whom the person wearing the WED communicates, and also according to Fig. 4, discloses the virtual indication is a marker or virtual indicator, but not  is a smaller version of the virtual image that is outside the FOV.  But, Salter et al., according to paragraph 0014, discloses that the augmented reality environment  may include a variety of real-world objects and a variety of virtual objects or visual features displayable with the real-world surfaces and objects, and according to paragraphs 0025 and 0028, teaches that the markers can be any other suitable appearance or the virtual indicators may take any other suitable form.  Accordingly, displaying  the virtual image (objects) in the form of the virtual talking person is considered as alternatively  displaying one of the characters or variety of the objects  in the FOV as disclosed by Salter et al., paragraph 0014, and displaying  a smaller version of the virtual talking person as the virtual indication is considered as alternatively displaying one of forms/appearances of virtual indications/markers in the FOV as disclosed by  Salter et al. , paragraphs 0025 and 0028. Thus, it would have been obvious one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Salter et al. by displaying a virtual talking person as the virtual image and displaying a smaller version of the virtual talking person as the virtual indication at the periphery of the FOV based on the teaching of Salter et al. in paragraphs 0014, 0025 and 0028; and this modification is not considered as an ordinary matter of the invention to one having ordinary skill in the art at the time the invention as effectively filed, but just an obvious variant based on the teaching of Salter et al.    
              Regarding claim 38,  see Fig. 4 which shows  the virtual indication (marker) at the location at the perimeter (103) that points in a direction where the virtual image is located (see Fig. 4) and  its shape can be varied or changed based on the location/orientation of the virtual image, see paragraphs 29, 35 and 51.  Accordingly, the device (104)  would be capable of changing the shape the  virtual indication (marker)  as an arrow that points in a direction where the virtual image is located when  the virtual image moves outside the FOV, see paragraphs 29, 35 and 51).
              Regarding claim 39, see Fig. 4 which shows  the display that removes the virtual indication at the location at the perimeter (103) in response to the virtual image moving back into the FOV (see Fig. 4 which show virtual indication  412 at time T1 is removed when the virtual image 416 is moved back into the FOV as shown at time T2, and see paragraph 0026).
              Regarding claim 40, see Fig. 4 which shows the location of the virtual indication (406, 408, 410, 414, 418) at the perimeter (103) of the FOV along an imaginary line that extends thru a center of the FOV (see perimeter 103 located along an imaginary line that inherently extends from the center point 452) to a location where the virtual image exists (see Fig. 4 and paragraph 0030).
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 is allowable over the prior art of record because the prior art of record including US 20140375683 as the closest prior which is directed to a similar subject matter of the claimed invention (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention  that the closest prior art fails to include the claimed features comprising: the WED of claim 29, wherein the image at the location at the perimeter disappears after a predetermined amount of time and reappears upon receiving a verbal instruction from the wearer, as recited in claim 32.                     
             Other prior art of record are directed to a device related to the concept of the invention, but none of them suggests nor fairly teaches any features or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in 32.  
Response to Arguments
In response to Applicant's arguments filed 10/20/2022,  Applicant’s attention is drawn to paragraph 0014 of Salter et al. which discloses that the augmented reality environment  may include a variety of real-world objects and a variety of virtual objects or visual features displayable with the real-world surfaces and objects, and apparently the real world objects and/or virtual objects disclosed by Salter et al are not limited to any particular object, but can be any real-world objects and/or any virtual objects in a use enviroment;  and Applicant’s attention is also drawn to paragraphs 0025 and 0028, which discloses that the markers can be any other suitable appearance or the virtual indicators may take any other suitable form.  Accordingly,  displaying  the virtual image (virtual objects) in the form of the virtual talking person is considered as alternatively  displaying one of the characters or variety of the objects  in the FOV as disclosed by Salter et al., paragraph 0014, and displaying  a smaller version of the virtual talking person as the virtual indication is considered as alternatively displaying one of forms/appearances of virtual indications/markers in the FOV as disclosed by  Salter et al. , paragraphs 0025 and 0028. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Salter et al. by displaying a virtual talking person as the virtual image and displaying a smaller version of the virtual talking person as the virtual indication at the periphery of the FOV based on the suggestion of Salter et al. in paragraphs 0014, 00225 and 0028; and this modification is not considered as an ordinary matter of the invention to one having ordinary skill in the art at the time the invention as effectively filed, but an obvious variant.    
            For the reasons above,  this applicant cannot be placed in condition for allowance as requested by Applicant, and the 103 rejections will be maintained.     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688